Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on November 17, 2021, December 02, 2021, & March 11, 2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1 (claims 1-3, & 5-14) in the reply filed on 11/02/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, & 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. (Pub. No.: US 2018/0102421 A1).

Regarding Claim 1, John et al. discloses a bipolar junction transistor (BJT) comprising:							a semiconductor substrate (Par. 0011; Figs. 9-11 – substrate 103);					a lower base structure (Par. 0034; Figs. 9-11 – lower base structure 601 (intrinsic base)); and													an upper base structure and an emitter overlying the lower base structure (Par. 0034; Figs. 9-11 – upper base structure 807 (polysilicon base electrode structure); emitter 803);		wherein the lower and upper base structures are semiconductors, wherein the lower base structure extends from the semiconductor substrate to the emitter and to the upper base structure, and wherein a width of the lower base structure decreases from a bottom surface of the upper base structure to the semiconductor substrate (Par. 0019, 0026, & 0034; Figs. 9-11 –  lower base structure 601 is formed of monocrystalline silicon germanium and upper base structure 807 is formed of polysilicon)  .

Regarding Claim 2, John et al., as applied to claim 1, discloses the BJT, wherein the lower base structure has a T-shaped profile (Fig. 11 – under BRI may be considered as having a T-shape).

Regarding Claim 3, John et al., as applied to claim 1, discloses the BJT, wherein the width of the lower base structure has a first value at the bottom surface of the upper base structure, and wherein the width has a second value less than the first value at a location elevated relative to the bottom surface (Figs. 9-11).

Regarding Claim 5, John et al., as applied to claim 1, discloses the BJT, wherein the width of the lower base structure has a maximum value in a cross-sectional plane, and wherein the maximum value is at the bottom surface of the upper base structure in the cross- sectional plane (Figs. 9-11).

Regarding Claim 6, John et al., as applied to claim 1, discloses the BJT, wherein the lower and upper base structures directly contact at a heterojunction (Figs. 9-11).

Regarding Claim 7, John et al., as applied to claim 1, discloses the BJT, wherein the lower base structure and the semiconductor substrate directly contact at a heterojunction (Figs. 9-11).

Regarding Claim 21, John et al. discloses a bipolar junction transistor (BJT) comprising:							a semiconductor substrate (Par. 0011; Figs. 9-11 (& also the annotated Fig. 11 shown below) – substrate 103);											a first base structure spaced from the semiconductor substrate (Par. 0034; Figs. 9-11 (& also the annotated Fig. 11 shown below) – first base structure 807 (polysilicon base electrode structure);												an emitter spaced from the semiconductor substrate and surrounded by the first base structure (Par. 0034; Figs. 9-11 (& also the annotated Fig. 11 shown below) – emitter 803); and	

    PNG
    media_image1.png
    586
    876
    media_image1.png
    Greyscale
	a second base structure having a pad portion and a protruding portion, wherein the pad portion directly contacts the first base structure and the emitter, and wherein the protruding portion protrudes from the pad portion to the semiconductor substrate on an opposite side of the pad portion as the emitter and the first base structure (Par. 0034; Figs. 9-11 (& also the annotated Fig. 11 shown below) – second base structure 601).

Regarding Claim 22, John et al., as applied to claim 21, discloses the BJT, wherein the emitter and the first base structure share a common semiconductor material different than a semiconductor material of the second base structure (Par. 0019, 0029 & 0034; Figs. 9-11 – both the emitter 803 and the first base structure 807 are formed of polysilicon; second base structure 601 formed of silicon germanium).

Regarding Claim 23, John et al., as applied to claim 21, discloses the BJT, wherein the second base structure has a sidewall extending from a bottom surface of the first base structure, wherein a top edge of the sidewall is at the bottom surface and is farther from a width-wise center of the second base structure than a bottom edge of the sidewall (Figs. 9-11).

Regarding Claim 24, John et al., as applied to claim 21, discloses the BJT, wherein the emitter overlies a top surface of the first base structure, which faces away from the semiconductor substrate, and further extends through a center of the first base structure to the pad portion of the second base structure (see annotated Fig. 11 below).

    PNG
    media_image1.png
    586
    876
    media_image1.png
    Greyscale


Regarding Claim 25, John et al., as applied to claim 21, discloses the BJT, wherein a top of the emitter is indented directly over the second base structure (see annotated Fig. 11 above).

Regarding Claim 26, John et al., as applied to claim 21, discloses the BJT, further comprising: a multilayer dielectric stack directly contacting the second base structure from the first base structure to the semiconductor structure (see annotated Fig. 11 above).

Allowable Subject Matter
Claims 8-14 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 8: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a bipolar junction transistor (BJT) comprising: a semiconductor substrate; a lower base structure; an upper base structure overlying the lower base structure; and an emitter overlying the upper base structure and extending through the upper base structure to the lower base structure; wherein the lower base structure extends from the upper base structure to the semiconductor substrate and includes an upper sidewall and a lower sidewall, wherein the upper and lower sidewalls are on a common side of the lower base structure and extend respectively from the upper base structure and the semiconductor substrate, and wherein a bottom edge of the upper sidewall is laterally offset from a top edge of the lower sidewall.
The most relevant prior art reference due to John et al. (Pub. No.: US 2018/0102421 A1) substantially discloses a bipolar junction transistor (BJT) comprising: 				a semiconductor substrate (Par. 0011; Figs. 9-11 – substrate 103);	 				a lower base structure (Par. 0034; Figs. 9-11 – lower base structure 601 (intrinsic base));		an upper base structure overlying the lower base structure (Par. 0034; Figs. 9-11 – upper base structure 807 (polysilicon base electrode structure)); and 						an emitter overlying the upper base structure and extending through the upper base structure to the lower base structure (Par. 0034; Figs. 9-11 – upper base structure 807 (polysilicon base electrode structure); emitter 803); and							wherein the lower base structure extends from the upper base structure to the semiconductor substrate and includes an upper sidewall and a lower sidewall, wherein the upper and lower sidewalls are on a common side of the lower base structure and extend respectively from the upper base structure and the semiconductor substrate (Figs. 9-11).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 8 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 8 is deemed patentable over the prior arts.

Regarding Claims 9-14: these claims are allowed because of their dependency status from claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/16/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



.